Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

           The amendment filed on 9/22/2021 has been entered.

Objection to the Specification 
          (1) In the amendment, the angle in the replacement paragraph for lines 21-26 on page 15 of the specification does not agree with Fig.14.  The angle shown in the figure is alpha “1” but the amended paragraph shows alpha “i”.
    
Claim Rejection - 35 U.S.C. 112(b)
1.        The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 14, “two edge transitions” is vague.  Are these two edge transitions in addition to smoothened edge transitions cited at line 12 of the claim?  It is suggested line 12 of clam be deleted.   Also, in claims 6-9, “smoothened edge transitions” should read --two edge transitions--.

          (3) Claims 4, 5, 17 and 18 improperly depend from claim 1.  Specifically, claim 1 as amended requires two edge transitions that are different from each other.  This limitation is directed to the embodiments shown in Figs.13, 14 and 15.  However, claims 4, 5, 17 and 18 are directed the embodiment shown in Fig.12 and described on page 14 of the original specification.  It is suggested claims 4, 5, 17 and 18 be deleted.
          (4) In claim 12, line 17, “two edge transitions” is vague.  Are these two edge transitions in addition to smoothened edge transitions cited at line 15 of the claim?  It is suggested line 15 of clam be deleted.  Also, “smoothened edge transitions” in claim 13 should read --two edge transitions--.
          (5) In claim 14, line 14, “two edge transitions” is vague.  Are these two edge transitions in addition to smoothened edge transitions cited at lines 11-12 of the claim?  It is suggested lines 11-12 of clam be deleted.  Also, “wherein” and “includes”, at line 13 of the claim, be changed to --providing-- and --with--, respectively.
Indication of Allowable Subject Matter
Claims 1, 6-14, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Remarks
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of the above new ground of rejection.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724